 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
            UNITED STATES OF AMERICA,
 8                                  Plaintiff,
                                                             CR18-16 TSZ
 9               v.
                                                             ORDER
10          CLYDE MCKNIGHT,
11                                  Defendant.

12
            THIS MATTER comes before the Court on defendant Clyde McKnight’s motion
13
     to continue trial and the pretrial motions filing deadline, docket no. 384. Having
14
     considered all papers filed in support of, and in opposition to, the motion, as well as the
15
     oral arguments of counsel, the Court enters the following order:
16
            1.        A failure to grant a short continuance would deny defense counsel the
17
     reasonable time necessary for effective preparation, taking into account the exercise of
18
     due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the
19
     failure to grant a short continuance in the proceeding would be likely to result in a
20
     miscarriage of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
21
            2.        The ends of justice will be served by ordering a short continuance in this
22
     case to ensure adequate time for the defense to effectively prepare for trial. All of these
23

     ORDER - 1
 1 factors outweigh the best interests of the public and defendant in a more speedy trial,

 2 within the meaning of 18 U.S.C. § 3161(h)(7).

 3         For the foregoing reasons, defendant’s motion to continue trial, docket no. 384, is

 4 GRANTED in part and DENIED in part. The trial date shall be continued from March 2,

 5 2020, to April 27, 2020. Pretrial motions shall be filed no later than March 23, 2020.

 6         IT IS FURTHER ORDERED that the resulting period of delay from the date of

 7 this Order until the new trial date is hereby excluded for speedy trial purposes under

 8 18 U.S.C. § 3161(h)(7)(A) and (B).

 9
           Dated this 24th day of January, 2020.
10

11

12
                                                     A
                                                     Thomas S. Zilly
13                                                   United States District Judge

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
